Citation Nr: 0914553	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  96-06 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss prior to July 31, 2008 and 
to an initial evaluation in excess of 30 percent beginning 
July 31, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to April 
1991.    

An April 1995 rating decision granted service connection for 
bilateral hearing loss and assigned a noncompensable (0 
percent) evaluation effective May 17, 1993; the Veteran 
timely appealed the assigned rating.

In November 2003, the Board of Veterans' Appeals (Board) 
granted service connection for an eye disorder; denied an 
evaluation in excess of 10 percent for service-connected left 
wrist disability; and remanded the issues of entitlement to 
service connection for right leg arthritis and entitlement to 
an initial compensable evaluation for service-connected 
bilateral hearing loss.  The remand was directed to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C. for additional development.  

A December 2008 rating decision granted service connection 
for arthritis of the right knee and arthritis of the right 
hip, each of which was assigned a 10 percent evaluation 
effective May 17, 1993; granted a higher initial evaluation 
of 30 percent for service-connected bilateral hearing loss 
for the initial rating period from July 31, 2008; granted a 
total disability rating based on individual unemployability, 
effective January 1, 2003; and granted basic eligibility to 
Dependents' Educational Assistance.  Consequently, as service 
connection for arthritis of the right leg and right hip has 
been granted, the issue of service connection for arthritis 
of the right leg is no longer part of the Veteran's appeal.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's 
service-connected bilateral hearing loss is productive of no 
worse than level I hearing acuity in the right ear and level 
II hearing acuity in the left ear prior to July 31, 2008.

2.  Audiological evaluation on July 31, 2008 revealed level 
VII hearing acuity in the right ear and level VI hearing 
acuity in the left ear under Table VIa.


CONCLUSION OF LAW

The criteria for the assignment of a higher (compensable) 
initial evaluation prior to July 31, 2008, or in excess of 30 
percent from July 31, 2008, for the service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.85, 
4.86, Diagnostic Code 6100 (1999, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  VA has a duty 
to notify the claimant of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the initial rating issue 
decided herein.  The notice and assistance provisions of VCAA 
should be provided to a claimant prior to any adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Because the VCAA was not enacted until several years after 
this claim began, notice to the Veteran was not sent until 
later in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 
19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 
121.  

A letter was sent to the Veteran in March 2004 that informed 
him of the requirements needed to establish entitlement to an 
increased evaluation, and a Supplemental Statement of the 
case was issued in December 2008.  In accordance with the 
requirements of VCAA, the letter informed the Veteran what 
evidence and information he was responsible for obtaining and 
the evidence that was considered VA's responsibility to 
obtain.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a May 2006 letter about effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Because this case involves initial ratings, the requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) are 
inapplicable.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Audiological examinations 
were conducted in July 1997 and July 2008. Additional private 
evidence was subsequently added to the claims files.  The 
Board concludes that all available evidence has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue decided on appeal.  

In addition, the Veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  The 
Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2008).  

Initial Rating for Hearing Loss

The Veteran's service-connected bilateral high frequency 
hearing loss has been rated by as noncompensable (0 percent 
disabling) prior to July 31, 2008, and as 30 percent 
disabling for the initial rating period beginning July 31, 
2008 (the date of examination).  The service-connected 
hearing loss has been rated under the provisions of 
Diagnostic Code 6100.  Since the claim for service connection 
for hearing loss was received prior to 1999, both the prior 
version and the current version of rating criteria for 
bilateral hearing loss, which became effective June 10, 1999, 
are for consideration.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Pertinent changes were made to 38 C.F.R. § 4.86, 
regarding cases of exceptional hearing loss, which are 
described below.

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00; see also 
Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003).  
As the RO has addressed the Veteran's claim for increase 
under both the old criteria in the Schedule and the current 
regulations, there is no prejudice to the Veteran for the 
Board to apply the regulatory revisions of June 10, 1999 in 
our appellate adjudication of this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 
3 Vet. App. 345, 349 (1992).  The ratings schedule provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I through XI) for hearing impairment.  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment in both ears.  See 38 C.F.R. § 4.85.

Prior to June 10, 1999, 38 C.F.R. § 4.85(c) (1998) provided 
that Table VIa involved numeric designations based solely on 
puretone averages and was for application only when the Chief 
of the Audiology Clinic certified that language difficulties 
or inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate. 

The current provisions of 38 C.F.R. § 4.86(a) provide that, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral. Each ear will be evaluated separately.

The only post-service evidence of hearing acuity are 
audiological evaluations in July 1997 and in July 2008.  A 
July 1997 private audiogram report, which reflects pure tone 
thresholds in decibels, reveals the an average puretone 
threshold of 46 in the right ear and 44 in the left ear.  No 
speech discrimination scores were provided.  Although no 
speech discrimination score was provided, the Chief of the 
Audiology Clinic did not certify that language difficulties 
or inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate; 
however, even if Table VIa were used to rate the Veteran's 
hearing loss disability based on the July 1997 evaluation, 
the speech audiometry scores in July 1997 translate to level 
II hearing in each ear, which warrants a noncompensable (0 
percent) evaluation.

A July 31, 2008 private audiological evaluation of VA 
purposes shows pure tone thresholds, in decibels, as an 
average puretone threshold of 79 in the right ear and 71 in 
the left ear.  No speech recognition scores were provided.  
Because the results from the July 2008 evaluation show 
bilateral thresholds of at least 55 decibels at the relevant 
frequencies, there is an exceptional pattern of hearing 
according to 38 C.F.R. § 4.86, so Table VIa is used to 
determine the correct rating.  Under Table VIa, the hearing 
results translate to level VII hearing in the right ear and 
level VI hearing in the left ear.  These results warrant a 30 
percent evaluation under the revised rating criteria, namely, 
38 C.F.R. § 4.86 (2008).  

The Board has carefully reviewed and considered the written 
statements in support of the Veteran's claim, and assigned 
weight to the Veteran's general lay reports of impaired 
hearing.  The more probative evidence for rating service-
connected hearing loss, however, are the specifically and 
clinically measured audiometric test scores that reflect 
measures indicated by VA regulatory criteria.  The United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that rating of hearing loss disability involves a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  In the Veteran's case, the degree of bilateral 
hearing loss shown by examination does not meet or more 
nearly approximate the criteria for a compensable rating for 
bilateral hearing loss for the initial rating period prior to 
July 31, 2008, and does not meet or more nearly approximate 
the criteria for an evaluation in excess of 30 percent for 
the rating period from July 1, 2008.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's appeal for a higher 
initial rating for any period of the claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.

Referral for consideration of an extra-schedular rating was 
also considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's bilateral hearing loss has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this hearing loss disability.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the Court noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008). 
The November 2008 examination was conducted after the 
revision to the examination worksheet, and it was noted in 
this examination report that the Veteran had trouble 
communicating with other people, especially when there is 
background noise.  He reported that he was no longer as 
capable of perceiving the location of noises as he once was.  
He was not using a hearing aid.  It was noted that the 
Veteran had retired from the service after more than 33 
years.  Thus, the examination reports did include information 
concerning how the Veteran's hearing loss affects his daily 
functioning.  For these reasons, the Board finds that the 
impairment resulting from the Veteran's bilateral hearing 
loss is appropriately compensated by the currently assigned 
schedular ratings.  Referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is thus not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

A higher (compensable) initial evaluation prior to July 31, 
2008, or in excess of 30 percent from July 31, 2008, for the 
service-connected bilateral hearing loss is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


